        Case 3:21-cr-00024-TKW Document 33 Filed 07/26/21 Page 1 of 1




              UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

UNITED STATES OF AMERICA

v.                                               Case No.: 3:21-cr-24/TKW

ALLAN J. PICKERING
                                    /

                    ACCEPTANCE OF PLEA OF GUILTY

      Pursuant to the Report and Recommendation of the magistrate judge, to which

there have been no timely objections, the plea of guilty of the Defendant, ALLAN

J. PICKERING, to Count Three, Count Four, and Count Five of the Superseding

Indictment is hereby ACCEPTED. All parties shall appear before this Court for

sentencing as directed.

      DONE AND ORDERED this 26th day of July 2021.

                                T. Kent Wetherell, II
                               T. KENT WETHERELL, II
                               UNITED STATES DISTRICT JUDGE
